Opinion by
Judge Peters :
Having proved their claims against the appellants for the benefit of the bankrupt law in the bankrupt court, appellants thereby waived their right to maintain their action in the state courts, and the benefits they might otherwise have derived from any provisional remedy they may have resorted to. Sec. 21, Bankrupt Law.
If they desired to secure the costs they had incurred in the prosecution of their suit in the court _ below, they should have proved the amount of those costs in the bankrupt court, where they doubtless would have been allowed.
It seems to this court that the court below did not err in discharging the attachment. Wherefore the judgment is affirmed.